Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 4-22-20 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US 2018/0130391) in view of Zheng et al. (WO 2018/023903, with US 2019/0159354 used as an English translation).
Regarding claim 1, Bohn (Fig. 1 and 2) discloses a head-mounted augmented reality device (“augmented reality” discussed in [0019]) for displaying an augmented reality display to a user viewing a real scene (“enable simultaneous viewing of virtual display imagery and a view of a real-world background” as discussed in [0019]), the device comprising:
(a) a pair of optical modules (104R and 104L) including a right optical module for a right eye of the user (104R) and a left optical module of a left eye of the user (104L), each of said optical modules comprising a collimating display source (seen in Fig. 2A, including 202, 204, 206, and 208, with the collimator 204 “which collimates the light” discussed in [0027] and “produces a two-dimensional light image” as discussed in [0028]) optically coupled to a light guide (212 is a “waveguide” as discussed in [0019]), said light guide being at least partially transparent (“see-through display componentry” discussed in [0019]) and being configured to guide image illumination projected by said collimating display source to a coupling-out region (“light is conducted along the waveguide 212 via total internal reflection to an output coupling” as discussed in [0034]), and to couple out at least some of said image illumination from said coupling-out region towards an eye of the user (the “output coupling which, in turn, outputs the light toward an eyebox 214” as discussed in [0034], also seen in Fig. 2A);
(b) a support structure (102) configured to engage a head of the user so as to be supported by the head of the user (102 includes a “a band wearable around a head of a user” as discussed in [0019]).
However, Bohn fails to teach or suggest details about the mounting for the optical modules in the support structure, and so fails to teach or suggest an optical bench, alignment features, or a suspension arrangement.
Zheng (Fig. 1 and 9-16) discloses a head-mounted device for displaying an image display to a user (“the images seen by both eyes” discussed in [0068]), the device comprising:
(a) a pair of optical modules including a right optical module for a right eye of the user (332) and a left optical module of a left eye of the user (322), each of said optical modules comprising a display source (3221 and 3321, see Fig. 11);
(b) a support structure (1) configured to engage a head of the user so as to be supported by the head of the user (eg. “matches the user's forehead” as discussed in [0046]); and
(c) an optical bench (including 17 and elements of 31 such as 34 and 35) comprising:
(i) a first set of alignment features (35 and 37) for aligning and affixing said right optical module (as discussed in [0066], 35 is used to “achieve sight distance adjustment for the right eye” while affixing the module 33 to the module housing 31, while 37 is used to “realize pupillary distance adjustment for the right eye” as discussed in [0067]),
(ii) a second set of alignment features (34 and 36) for aligning and affixing said left optical module (as discussed in [0066], 34 is used to “achieve sight distance adjustment for the left eye” while affixing the module 32 to the module housing 31, while 36 is used to “realize pupillary distance adjustment for the left eye” as discussed in [0067]), and
(iii) a suspension arrangement (17) for suspending said optical bench relative to said support structure (as seen in Fig. 1, 17 is used to suspend 2, which contains both optical modules 32 and 33, from the support structure 1), wherein said optical bench provides the sole mechanical connection between said pair of optical modules and said support structure (as seen in Fig. 1, for example by using the “insertion tongue 18” and “slot 19” as discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn to include the optical bench, alignment features, and suspension arrangement of Zheng because this allows the optical modules to be adjusted by the user so that “both eyes can see clearer images, meeting needs of more users” (see [0068]).

Regarding claim 2, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein each of said first and second sets of alignment features comprises at least one planar alignment surface (361,371) and at least two locating features (364 and 374) for locating known reference locations (eg. the locations of attachment between the “pushing part” and the optical modules) of said optical module relative to said at least one planar alignment surface (specifically, 3641 and 3741 extend out of the housing 31 to allow the user to locate the current position of the optical modules along the guide shaft so the position can be adjusted, see [0090]).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 5, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein said at least two locating features are configured to provide one degree of freedom for adjustment of an interpupillary distance between said coupling-out regions of said optical modules (as discussed in [0093], 364 and 374 “slide” in only one dimension to adjust the interpupillary distance between 32 and 33).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 7, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein each of said first and second sets of alignment features comprises two planar alignment surfaces (the left portion of 361 and the right portion of 361, seen in Fig. 16) disposed bilaterally relative to said coupling-out region of a corresponding one of said optical modules (using the left eye as an example, the coupling-out region of the optical module corresponds to the “hole” 3623 to allow light through 3621, as seen in Fig. 16, while the top of 3621 has a portion of 361 both on the left side and on the right sides of the connectors 3622, which the examiner interprets as reading upon the claimed “bilaterally,” while the right eye will have a similar structure with 371 being disposed on the left and right sides of 3722).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 9, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein said optical bench comprises a first closed-loop frame (3311, having a complete “circle” shape as shown in Fig. 11) for rigidly supporting said right optical module (332 is “sleeved” inside a “right lens barrel housing 3311” as seen in Fig. 11 and discussed in [0065], and is supported by pins 333) and a second closed-loop frame (3211, having a complete “circle” shape as shown in Fig. 11) for rigidly supporting said left optical module (32 is “sleeved” inside a “left lens barrel housing 3211” as seen in Fig. 11 and discussed in [0065], and is supported by pins 323).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 12, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein said optical bench and said pair of optical modules together have an overall width, and wherein said suspension arrangement connects to said optical bench only within a central region of said width (as shown in Fig. 1, the suspension arrangement 17 is only within the center region of 2).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 13, Bohn and Zheng disclose a device as discussed above, and Bohn further discloses wherein said support structure comprises a casing (including 102 and 106), wherein said casing is spaced from said pair of optical modules so as to avoid contact between said casing and said pair of optical modules under a range of normal operating conditions (seen in Fig. 1, 106 is attached to the front of 102 and separated from 104 by a gap).
Additionally, Zheng teaches wherein the support structure is only in contact with the optical bench through the suspension arrangement (17, as discussed above).
Therefore, the combination of Bohn and Zheng would provide a support structure (102 of Bohn, and 1 of Zheng) which comprises a casing (106 of Bohn) at least partially enclosing said optical bench (shown attached to the front of the support structure, and so corresponding to a front area of 1 of Zheng, 106 is “positioned between see-through display 104 and the background environment as viewed by a wearer” as discussed in [0020] of Bohn, and so will enclose the front of both the optical bench and optical modules), wherein said casing is spaced from said optical bench so as to avoid contact between said casing and said optical bench under a range of normal operating conditions (the optical bench inside 2 of Zheng is not connected to the support structure, and will not come into contact because of the separation caused by 17).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Regarding claim 14, Bohn and Zheng disclose a device as discussed above, and Bohn further discloses wherein at least part of said waveguides project downwards from said casing (as seen in Fig. 1, 104 projects downwards from 102).

Regarding claim 15, Bohn and Zheng disclose a device as discussed above, and Zheng further discloses wherein said support structure comprises a headband (including 11, 142, 143, etc. as shown in Fig. 1 and 3) for encircling the head of the user (while not shown in the figures, the headband will have portion 13 which “matches the user's forehead” and portion 11 at the rear of the user’s head, “encircling the head of the user”).
It would have been obvious to one of ordinary skill in the art to combine Bohn and Zheng for the same reasons as discussed above.

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn and Zheng as applied to claims 1 and 2 above, and further in view of Hilkes et al. (US 2015/0355481).
Regarding claim 3, Bohn and Zheng disclose a device as discussed above, however fail to teach or suggest wherein said at least two locating features are selected from the group consisting of:
a pin for engaging an alignment aperture of said optical module, and an alignment aperture for receiving a pin.
Hilkes (Fig. 11, 12, and 17) discloses a head-mounted augmented reality device (“augmented reality” discussed in [0005]) including 
at least one planar alignment surface (15) and at least two locating features (19) for locating known reference locations of said optical module relative to said at least one planar alignment surface (eg. locating along the X direction, shown being adjusted to the left and right in Fig. 11, see also [0067]),
wherein said at least two locating features are selected from the group consisting of:
a pin for engaging an alignment aperture of said optical module (the examiner interprets the protruding portions of 19, seen in Fig. 11, to be “pins”), and an alignment aperture for receiving a pin (17 has indentations to “mate” with 19, as seen in Fig. 17 and discussed in [0067], which the examiner interprets as reading upon the claimed “alignment aperture”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn and Zheng to include the pin and alignment aperture as taught by Hilkes because this allows the optical bench and optical modules to be “held in place” after their position has been adjusted, preventing unwanted movement.

Regarding claim 4, Bohn, Zheng, and Hilkes disclose a device as discussed above, and Hilkes further discloses wherein said optical bench is further provided with a bolt hole (shown in Fig. 17) for receiving a bolt (18, called a “clamp screw”) for tightening each of said optical modules against each corresponding planar alignment surface (“17 is held in place by tightening clamp screws 18” as discussed in [0067]).
It would have been obvious to one of ordinary skill in the art to combine Bohn, Zheng, and Hilkes for the same reasons as discussed above.

Regarding claim 16, Bohn and Zheng disclose a device as discussed above, however fail to teach or suggest wherein said support structure has a pair of side arms deployed for engaging ears of the user.
Hilkes (Fig. 2 and 3) discloses a head-mounted augmented reality device (“augmented reality” discussed in [0005]) including a support structure configured to engage a head of the user so as to be supported by the head of the user (the headband includes both portions that “touches the wearer's forehead” and extends “around the back of the wearer's head” as discussed in [0050]) and wherein said support structure has a pair of side arms deployed for engaging ears of the user (there are additionally a pair of “temple arms” 7 that contact the users ears, discussed in [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn and Zheng to include a pair of side arms deployed for engaging ears of the user as taught by Hilkes because this provides additional support for the device on the user’s head.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn and Zheng as applied to claim 1 above, and further in view of Kovaluk et al. (US 2017/0307896).
Regarding claim 8, Bohn and Zheng disclose a device as discussed above, however fail to teach or suggest wherein said optical bench is formed as a unitary block of material.
Kovaluk (Fig. 5) discloses a head-mounted device wherein an optical bench (134) is formed as a unitary block of material (a “monolithic” material such as “spring steel” as discussed in [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn and Zheng so optical bench is formed as a unitary block of material as taught by Kovaluk because this reduces manufacturing complexity by requiring fewer types of materials.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn and Zheng as applied to claim 1 above, and further in view of Blum et al. (US 2017/0363885).
Regarding claim 10, Bohn and Zheng disclose a device as discussed above, and although Bohn teaches at least one imaging device (“camera” 110 discussed in [0025]), Bohn and Zheng fail to teach or suggest wherein said optical bench further comprises camera alignment features for aligning at least one imaging device relative to said pair of optical modules.
Blum (Fig. 7, 8, and 9) discloses a head-mounted device comprising camera alignment features (for example, 706 and 708) for aligning at least one imaging device (the camera 400) relative to said pair of optical modules (seen in Fig. 8 and Fig. 9, the camera may be aligned so the camera’s line of sight is aligned with the optical modules “desired line of sight,” eg. “perpendicular to the eyewear lenses” as discussed in [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn and Zheng to include camera alignment features to the optical bench as taught by Blum because this allows a camera to be aligned with the user’s field of view even if the optical bench its position adjusted.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn and Zheng as applied to claim 1 above, and further in view of Dong et al. (US 2013/0022220) and Rainer et al. (US 2015/0070864).
Regarding claim 11, Bohn and Zheng disclose a device as discussed above, however fail to teach or suggest wherein said suspension arrangement comprises at least one elastomeric damping element deployed to inhibit passing of vibrations from said support structure to said optical bench.
Dong discloses wherein an HMD includes at least one damping element (called a “vibration dampener”) on each of the hinges of the HMD (as discussed in [0070]) or on in a central region (eg. corresponding to a “nose bridge”).
Therefore, the combination of Bohn and Zheng with Dong would provide a suspension arrangement including at least one damping element (the “vibration dampener” of Dong can be applied to hinges, as discussed in [0070]) deployed to inhibit passing of vibrations from said support structure to said optical bench (Zheng teaches an optical bench, while Dong teaches that the vibration dampener is used to reduce vibrations between the frame and optical elements in [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn and Zheng to include a damping element in the hinges of the suspension arrangement as taught by Dong because this prevents an image from being blurred due to vibrations.
However, while Dong discloses that the “vibration dampeners may be made of silicon, rubber, and/or foam, among other materials” (as discussed in [0072]), Bohn, Zheng, and Dong fail to specifically teach an “elastomeric” damping element.
Rainer teaches that an “elastomeric material” can be used to “damp vibrations” for a display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohn, Zheng, and Dong so the damping element is elastomeric as taught by Rainer because elastomeric materials are common vibration damping elements for displays.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Bohn and Zheng disclose a device as discussed above, however fail to teach or suggest wherein said at least one planar alignment surface for aligning said right optical module and said at least one planar alignment surface for aligning said left optical module are inclined relative to each other to define an angle of binocular convergence.

Zhang et al. (US 2019/0068944) discloses (Fig. 3-6) a head-mounted device including adjusting a right optical module and left optical module (320 and 322 are “adjustable for differing interpupillary distances” as discussed in [0034]) so they are inclined relative to each other to define an angle (“angling display screen areas” as discussed in [0051]).
However, Zhang fails to teach or suggest planar alignment surfaces for aligning the optical modules.

Usuki et al. (US 6,239,771) discloses (Fig. 37 and 41) a head-mounted device including at least one planar alignment surface (eg. shaft 666A) for aligning said right optical module (650R) and said at least one planar alignment surface (eg. shaft 666B) for aligning said left optical module (650L).  Usuki also teaches wherein the optical modules are inclined relative to each other (for example, as seen in Fig. 47) to define an angle of binocular convergence (discussed in column 25, lines 58-65, the “convergence angle” forms a “binocular” image).
However, Usuki fails to teach or suggest wherein the planar alignment surfaces are inclined relative to each other.

Therefore, each of the currently cited references fails to teach or suggest wherein “said at least one planar alignment surface for aligning said right optical module and said at least one planar alignment surface for aligning said left optical module are inclined relative to each other to define an angle of binocular convergence” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691